Citation Nr: 1714134	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  13-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart trouble.

2.  Entitlement to service connection for paroxysmal tachycardia. 

3.  Entitlement to service connection for prostate cancer. 

4.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss for the time period prior to November 18, 2014. 

6.  Entitlement to a rating in excess of 20 percent for service-connected bilateral hearing loss for the time period since November 18, 2014.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps, during World War II (WWII), from November 1943 until February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from the November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the November 2012 rating decision the AOJ granted service connection for bilateral hearing loss and PTSD, as well as assigned initial ratings at 20 percent, and noncompensable, respectively, with effective dates of January 4, 2012.  In the same decision, the AOJ denied an application to reopen a claim of service connection for a heart condition, denied service connection for prostate cancer, and denied entitlement to TDIU.  Subsequently, in December 2012, the Veteran was reevaluated based on clear and unmistakable error standard and granted a 50 percent evaluation for his service-connected PTSD. 

The Veteran presented testimony at a February 2017 travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The Board notes that Attorney David Huffman previously represented the Veteran.  However, Attorney Huffman is no longer accredited to represent claimants before VA and the Veteran has elected to proceed pro se. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As discussed below, the Board finds that an increased rating for bilateral hearing loss is warranted based upon the evidence currently of record for part of the appeal period.  However, a final decision for the entire appeal period cannot be rendered at this time.  As the Board retains jurisdiction over the final disposition, the Board has phrased two separate issues for purposes of VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals.

The issues of entitlement to service connection for prostate cancer, and entitlement to a rating greater than 20 percent for bilateral hearing loss prior to November 18, 2014 and a rating greater than 50 percent since November 18, 2014 are addressed in the REMAND and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final April 1946 AOJ rating decision denied service connection for heart trouble on the basis of no current disability. 

2.  The evidence added to the record since the final April 1946 AOJ denial of service connection for heart trouble is new and material as it includes lay report of recurrent episodes of paroxysmal tachycardia since service.

3.  The Veteran has manifested recurrent episodes of paroxysmal tachycardia since service.

4.  For the entire appeal period, the Veteran's PTSD has more closely approximated the criteria for occupational and social impairment with deficiencies in areas such as work, thinking and mood due to symptoms of aggressive anger outbursts, constricted affect, decreased speed of processing with impairment of thought process, forgetfulness and depression.

5.  Effective November 18, 2014, the Veteran manifested Level IX hearing in the right ear and Level VIII hearing in the left ear.

6.  For the entire appeal period, the Veteran has been shown to be unable to obtain and maintain substantially gainful employment due to his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  An April 1946 AOJ rating decision denying service connection for heart trouble is final.  Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has been received sufficient enough to reopen the Veteran's claim for entitlement to service connection for heart trouble.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016). 

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for paroxysmal tachycardia have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 

4.  The criteria for a 70 percent schedular rating for PTSD have been met for the entire appeal period, but the criteria for a higher rating still have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for a 50 percent rating for service-connected bilateral hearing loss have been met effective November 18, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016). 

6.  The criteria for TDIU on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).  

Here, the Veteran has appealed the initial ratings assigned for service-connected PTSD and bilateral hearing loss.  The issue of entitlement to TDIU is part and parcel of the initial rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (CAVC) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As such, the notice requirements have been met.

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the claims being decided on appeal have been obtained and are associated with the Veteran's claims file.  The Veteran has been afforded pertinent VA examinations, and the Veteran has supplemented the record with a February 2013 private examination report.  In totality, the private and VA examination reports, the clinic treatment records and lay witness testimony provides sufficient information to properly evaluate the claims being decided.  Notably, the Board does not reach a final decision on the hearing loss evaluation as addressed in the REMAND following this decision.

Finally, the Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received which is pertinent to the state of current disability.  In light of the foregoing, VA's duties to assist and notify have been satisfied for the claims being decided at this time, and no further assistance is due the Veteran

Heart trouble - paroxysmal tachycardia

The Veteran seeks to establish his entitlement to service connection for paroxysmal tachycardia.  During a May 1945 hospitalization, the physician described the Veteran as manifesting an "ill-defined condition of the cardiovascular system manifested by weakness and palpitation."  Subsequently, on July 27, 1945, and again on July 29, 1945, the Veteran had "an attack of paroxysmal tachycardia," noting the first sudden outburst lasted two and a half hours, and the latter lasted for thirty minutes.  See Service Treatment Records.  The physician also noted that the Veteran was "well until about three months ago when he began to have intermittent attacks of "tacky cardia [sic] after exertion.""  Further, the examiner noted that the Veteran's "attacks come on without warning or predisposing activity."  However, there was no further evidence of paroxysmal tachycardia during service.

An April 1946 AOJ rating decision denied service connection for heart trouble on the basis of no current disability.  The Veteran was provided notice of the denial and his appellate rights by letter dated April 6, 1946, but he did not submit an application for review on appeal within one year of the decision.  See Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.  Additionally, the Veteran did not submit new and material evidence, and relevant service records have not been received since this denial.  See 38 C.F.R. § 3.156.  Notably, some additional personnel records were received after the April 1946 denial but none of those records contained any evidence pertinent to the service connection claim.  As such, the April 1946 rating decision is final.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Additionally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence added to record since the April 1946 AOJ rating decision includes the testimony of the Veteran regarding recurrent episodes of paroxysmal tachycardia since the final April 1946 rating decision.  In a June 2013 statement, the Veteran reported that, following service, his heart condition persisted so much so that he was unable to get a job due to the sporadic nature of the tachycardia attacks.  He corroborated this at his testimony before the DRO and the undersigned where he indicated that he experienced hundreds of attacks at periodic intervals following service, noting that he "never knew when [his heart] was going to go in and out of rhythm."  Following an attack, the Veteran was always told to just relax, to let his heart rate subside.  He also learned some self-treatment methods such as taking big breaths and squatting.  He described the military physician as resolving these attacks by pressuring certain points on his body.

The Board observes that paroxysmal supraventricular tachycardia (PSVT) is a medical condition involving episodes of rapid heart rate that start in a part of the heart above the ventricles.  https://medlineplus.gov/ency/article/000183.htm.  "Paroxysmal" means from time to time.  It is a condition that may occur once in a while and not necessitate treatment.  The episodes may be interrupted with valsalva maneuver such as holding breath and straining, coughing while sitting with the upper body bent forward and/or splashing ice water on the face.  

Here, the Veteran was diagnosed and treated for paroxysmal tachycardia in service manifested by weakness and palpitations which were intermittent and came on "without warning or predisposing activity."  The Veteran testified that, following service and after the April 1946 final denial, he continued to experience episodes of paroxysmal tachycardia.  Clearly, the Veteran is competent to describe the physical manifestations of recurrent episodes of weakness and palpitations, and the recurrent and intermittent nature of these attacks is consistent with medical literature describing paroxysmal supraventricular tachycardia.  On this record, his lay description of symptoms is sufficiently specific to identify the continued manifestation of paroxysmal tachycardia after the April 1946 final denial without the need for medical opinion.  As such, the Board finds that new and material evidence has been submitted to reopen the claim as it cures the basis for the prior final denial - a current disability.

Additionally, the Board finds that the Veteran's description of recurrent episodes of tachycardia following service establishes that he has manifested recurrent episodes of paroxysmal tachycardia since service.  The issue of whether he manifests a current disability which is compensable in nature is a downstream issue not currently before the Board.  As such, the Board finds that the criteria for establishing service connection for paroxysmal tachycardia have been met.

Increased Rating Claims

The Veteran seeks a higher disability rating for his service-connected PTSD and bilateral hearing loss.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In its evaluation, the Board shall consider all information, including lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  PTSD

The Veteran's service-connected PTSD has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in August 2013.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association ("DSM-IV").  38 C.F.R. § 4.130 (2016).  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  Id. 

The record includes an examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

In pertinent part, a GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).

A GAF score between 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed and avoids friends, neglects family, and is unable to work).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The November 2012 rating decision granted service connection for the Veteran's PTSD, and assigned a noncompensable rating, effective January 4, 2012.  Subsequently, in December 2012, the Veteran was reevaluated and granted a 50 percent evaluation for his service-connected PTSD effective January 4, 2012, once his condition was assessed including all of his reported symptoms.  See December 2012 Rating Decision.  

In pertinent part, a June 2012 VA examination include the Veteran's report of having a good relationship with his spouse of 63 years.  He had not sought any formal psychiatric treatment.  His symptoms included recurrent and distressing recollections and dreams, efforts to avoid thoughts and activities, difficulty with sleep and concentration, and irritability or outbursts of anger.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  With respect to the degree of occupational and social impairment, the examiner stated that such symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  Notably, these two assessments do not appear consistent.  

A December 2012 statement from the Veteran's wife noted that the Veteran experienced outbursts and nightmares to the point that he would scare the children and wake them up.  She continued to state that his condition made her nervous; for fear that he could become aggressive.  That same month the Veteran underwent a private psychological evaluation which indicated the Veteran's affect was constricted, he was fidgety, and most significantly, he was unable to complete his serial 7's, which tests mental function.  The examiner determined that the Veteran's GAF score was a 45.  Subsequently, the February 2013 private psychological evaluation record noted that the Veteran was shaky, had difficulty sitting, decreased speed of processing, and his train of thought included digressions and irrelevancies.  Additionally, the examiner noted the Veteran had difficulty having fun, and that he experienced depression and feelings of failure.  Further, the record indicated that the Veteran's wife stated that the Veteran became very agitated, corroborating her 2012 letter.  The evaluation concluded with diagnoses of PTSD, depression, anxiety, and a sleep disorder, cumulatively representing a GAF score of 40, indicating very serious symptoms. 

At the Veterans 2014 DRO hearing, the Veteran's representative noted that the Veteran PTSD affected his functionality, particularly forgetting places, and even the names of his grandkids.  He further indicated that the Veteran's symptoms had gotten worse since his last VA examination, and thus he was afforded an additional exam.  The December 2014 VA examination noted that the Veteran experienced chronic sleep impairment, irritable behavior, angry outbursts with little to no provocation and problems with concentration.  

On review of the lay and medical evidence, the Board finds that, for the entire appeal period, the Veteran's PTSD has more closely approximated the criteria for occupational and social impairment with deficiencies in areas such as work, thinking and mood due to symptoms of aggressive anger outbursts, constricted affect, decreased speed of processing with impairment of thought process, forgetfulness and depression.  These symptoms are clearly established by the lay witness testimony and private examination reports.

However, the Board finds that the schedular criteria for a 100 percent rating under Diagnostic Code 9411 have not been met.  The Veteran's prior representative argued that the Veteran had forgetfulness for places and his grandchildren's names.  The record also establishes that the Veteran has deficits with concentration and thought process.  However, the assessments of his psychological, social and occupational functioning, while in the serious range, reflect some residual occupational and social functioning.  His memory, thought and mood deficits do not result in gross impairment of thought process as he is shown to communicate effectively to his family, examiners and at his hearings.  There has been no report that he is a danger to himself or others, and he is not shown to be unable to perform activities of daily living due to his psychiatric impairment.  His symptomatology has affected his family relations, but he is nonetheless shown to have meaningful relationships.  Overall, while the Veteran has deficits of mood, thought process and concentration, the frequency, severity and duration of this impairment does not meet, or more nearly approximate, the criteria for "total" impairment as required by a 100 percent rating.

In so holding, the Board has considered the witness testimony from the Veteran and his spouse to be competent and credible evidence in support of the claim.  However, as it pertains to the criteria for a 100 percent rating, the Board places greater probative weight on the examination findings of the private and VA examiners who have greater training to evaluate the Veteran's mental status and functioning.

Accordingly, the Veteran's aforementioned symptoms more nearly approximate the criteria for the 70 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

Lastly, while there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, taken as a whole, the evidence shows no distinct periods of time during the appeal period when the Veteran's disorder varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, a 70 percent disability rating for service-connected PTSD is warranted, but the criteria for a 100 percent rating have not been met for any time during the appeal period.




II. Bilateral Hearing Loss

The Veteran seeks a disability rating in excess of 20 percent for his service-connected bilateral hearing loss.  In evaluating hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1922).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity.  Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000 to 2,000, 3,000, 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc. the evaluation will be based solely on the puretone threshold average.  38 C.F.R. § 4.85(c).  Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 or more decibels at 2000 Hz, the evaluation can be based on the puretone threshold average and speech discrimination ability or solely on puretone threshold average.  38 C.F.R. § 4.86. 

On the authorized audiological evaluation in June 2012 puretone thresholds, in decibels were as follows: 


1000
2000
3000
4000
RIGHT
60
70
70
70
LEFT
55
65
70
65

The Veteran had an average right ear puretone threshold of 67.5 decibels and an average left ear puretone threshold of 63.75 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 64 in the left ear.  The VA audiometric finding reflects level VI in the right ear and IV in the left.  These designations in combination correspond to a 20 percent rating.  38 C.F.R. § 4.85, Table VII.  

The Veteran had an exceptional pattern of hearing loss in both ears based upon puretone thresholds of 55 decibels or more in frequencies 1000, 2000, 3000 and 4000.  Under Table VIA, he may be assigned Level V hearing in both ears for an evaluation based upon puretone threshold averages only.  However, these designations still correspond to a 20 percent rating under Table VII.

On the authorized audiological evaluation in March 2013 puretone thresholds, in decibels were as follows: 


1000
2000
3000
4000
RIGHT
65
70
75
75
LEFT
55
65
70
65

The Veteran had an average right ear puretone threshold of 71.25 decibels and an average left ear puretone threshold of 65 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 86 in the left ear.  The VA audiometric finding reflects level VI in the right ear and III in the left.  These designations in combination correspond to a 10 percent rating, and do not allow for a rating greater than 20 percent.  38 C.F.R. § 4.85, Table VII.  

The Veteran had an exceptional pattern of hearing loss in both ears based upon puretone thresholds of 55 decibels or more in frequencies 1000, 2000, 3000 and 4000.  Under Table VIA, he may be assigned Level VI hearing for the right ear and Level V hearing for the left ear.  However, these designations still correspond to a 20 percent rating under Table VII.

On the authorized audiological evaluation in November 2014 puretone thresholds, in decibels were as follows: 


1000
2000
3000
4000
RIGHT
65
75
80
75
LEFT
70
70
80
70

The Veteran had an average right ear puretone threshold of 73.75 decibels and an average left ear puretone threshold of 72.5 decibels (in the frequencies of 1000, 2000, 3000, and 4,000 Hertz).  Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 54 in the left ear.  The VA audiometric finding reflects level IX in the right ear and VIII in the left.  These designations in combination correspond to a 50 percent rating.  38 C.F.R. § 4.85, Table VII.  The Veteran continued to show an exceptional pattern of hearing loss, but the alternative rating under Table VIA does not result in an evaluation in excess of 50 percent.

Thus, a 50 percent rating is warranted, at the very least, effective to the date of VA examination on November 18, 2014.  As it pertains to the issue of entitlement to an effective date prior to November 18, 2014, the Veteran testified in August 2014 to an overall worsening of hearing which prompted an additional examination in November 2014.  He reported hearing aid adjustments in the VA clinic setting, but VA records are only updated till November 2013.  Thus, the Board has insufficient evidence to determine whether it is factually ascertainable that the Veteran's hearing loss worsened to the 50 percent level prior to the November 2014 VA examination.  As such, the Board defers any final consideration of the case pending additional development which includes obtaining VA clinic records.

Extraschedular Consideration

The Board must also give consideration to whether the assigned schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of  "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In so doing, the Board must consider whether the combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  As such, the Board defers extraschedular consideration pending additional development of the hearing loss claim.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age, or to the impairment caused by non-service-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additional considerations are noting that for a TDIU, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17 (2016).  

Here, the Veteran is service-connected for multiple disabilities, including tinnitus, a paroxysmal tachycardia, PTSD and bilateral hearing loss.  As a result of the Board's decision above, he meets the criteria for schedular consideration of TDIU for the entire appeal period.  38 C.F.R. § 4.16(a).  

The Veteran has been self employed as a milk farmer, working from 1946-1979, which was the last time he worked.  In a February 2013 psychiatric report, a clinical psychologist found the Veteran to be unemployable due to PTSD noting impairment in communication with irrelevancies and digressions.  This was evident during the hearing before the undersigned.  Resolving reasonable doubt in favor of the Veteran, and considering severe PTSD symptoms which include increased irritability, decreased memory, and lack of concentration, the Board finds that the Veteran's has been unable to obtain and maintain substantially gainful employment for the entire appeal period due to his PTSD.  Thus, entitlement to a TDIU is granted for the entire appeal period. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for heart trouble. 

Entitlement to service connection for paroxysmal tachycardia is granted. 

An initial 70 percent rating, but no higher, for PTSD is granted. 

An initial evaluation of 50 percent for service-connected bilateral hearing loss is granted effective November 18, 2014.

Entitlement to a TDIU is granted. 


REMAND

The Veteran contends his prostate cancer is related to his period of active service, to include service in Saipan, Hawaii, and California during WWII.  The record does contain evidence of a current disability, as the September 2009 private oncology consultation noted the Veteran's diagnosis of stage II prostate cancer, noting that the Veteran's past medical history is negative for comorbidity.  

At the Veteran's February 2017 hearing the Veteran noted that he experienced a "bad prostate infection" immediately following service and was treated at the Clarksburg VA Medical Center (VAMC).  This treatment resulted in the Veteran being transferred to Roanoke VAMC in which the Veteran underwent biopsies, and was operated on, including having part of his prostate removed.  The record does not does not contain these treatment records, and VA has a duty to attempt to obtain them prior to any further adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Notably, a June 2012 VA Form 21-0820, Report of General Information, indicates that the AOJ sought out medical records on behalf of the Veteran from "Mon General Hospital" in 1979, but has been informed that such records were destroyed. 

With respect to the claim for a higher initial rating for hearing loss, the November 18, 2014 VA examination demonstrated an increased severity of hearing loss to the 50 percent level.  The examination was ordered based on an allegation of increased severity since the prior examination that was conducted in March 2013.  The Veteran reported hearing aid adjustments in the VA clinic setting.  Unfortunately, VA clinic records were last updated in November 2013.  As such, the Board cannot make a determination as to whether it is factually ascertainable that the hearing loss increased in severity to the 50 percent level without review of the VA clinic records between November 2013 and November 2014.  Thus, the issue of entitlement to a rating greater than 20 percent for bilateral hearing loss prior to November 18, 2014 and a rating greater than 50 percent since November 18, 2014 is deferred to obtain relevant VA clinic records.

Accordingly, the case is REMANDED for the following action:

(Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)).

1.  Associate with the claims folder VA treatment records at the Clarksburg and Roanoke VAMCs since service discharge, requesting copies of all paper records.  Additionally, associate with the claims folder all VA clinic audiology consultations since November 2013, including the audiometric results if audiometric testing was provided.

2.  Thereafter, readjudicate the claims of entitlement to service connection for prostate cancer, and entitlement to a rating greater than 20 percent for bilateral hearing loss prior to November 18, 2014 and a rating greater than 50 percent since November 18, 2014.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if any, with an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


